Opinion filed February 4, 2010




                                             In The


   Eleventh Court of Appeals
                                          ____________

                                    No. 11-09-00330-CR
                                        __________

                               JACOB A. JONES, Appellant

                                                V.

                                 STATE OF TEXAS, Appellee


                           On Appeal from the 42nd District Court

                                     Callahan County, Texas

                                   Trial Court Cause No. 6710


                            MEMORANDUM OPINION
       The jury convicted Jacob A. Jones of retaliation, found the enhancement allegation to be true,
and assessed his punishment at confinement for seventeen years. We dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173
(Tex. App.—Eastland 2005, no pet.).
       In his response, appellant contends that the videotape made by Clyde Police Officer Eric
Shane Howard and introduced as State’s Exhibit No. 1 had been tampered with or altered. He also
challenges evidence admitted at the punishment phase. He contends that the recording of a telephone
conversation he made while confined in 2008 in which he threatened to beat a woman once he was
released from jail was not admissible. He also appears to challenge the evidence of the offense
alleged in the enhancement paragraph of the indictment.
       The Texas Court of Criminal Appeals stated in Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005), that the court of appeals is to review appellant’s pro se claims and examine
the record in order to determine whether the record reflects no reversible error and the appeal should
be dismissed or whether arguable grounds exist and new counsel should be appointed. We have
complied with the requirements in Bledsoe and have found no reversible error.
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


                                                              PER CURIAM
February 4, 2010
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.


                                                  2